Citation Nr: 1013616	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right ear 
hearing loss disability.  

2.  Entitlement to service connection for a chronic left ear 
hearing loss disability.  

3.  Entitlement to service connection for a chronic low back 
disorder to include low back strain.  

4.  Entitlement to service connection for a chronic right 
shoulder disorder.  

5.  Entitlement to service connection for a chronic bilateral 
knee disorder.  

6.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 2000.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), which denied 
service connection for bilateral hearing loss disability, low 
back strain, a right shoulder disorder, a bilateral knee 
disorder, and hypertension.  

The issues of service connection for chronic left ear hearing 
loss disability, a chronic low back disorder, a chronic right 
shoulder disorder, a chronic bilateral knee disorder, and 
chronic hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDING OF FACT

Chronic right ear hearing loss disability for VA purposes was 
manifested during and following active service.  


CONCLUSION OF LAW

Chronic right ear hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.385 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board grants service connection 
for chronic right ear hearing loss disability.  This action 
represents a complete grant of the benefit sought on appeal.  
As such, no discussion of VA's duty to notify and assist is 
necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

At his September 1999 physical examination for service 
separation, the Veteran complained of possible hearing loss 
associated with working around machinery.  On audiological 
evaluation, the Veteran exhibited right ear pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
40

A May 2007 VA audiological evaluation conveys that the 
Veteran exhibited right ear pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
40

Right ear hearing loss disability for VA purposes was shown 
at both the Veteran's physical examination for service 
separation and a post-service VA audiological evaluation.  
Given these facts and in the absence of any competent 
evidence to the contrary, the Board concludes that service 
connection is now warranted for chronic right ear hearing 
loss disability.  

The issue of service connection for chronic left ear hearing 
loss disability is the subject of the Remand portion of this 
decision below.  


ORDER

Service connection for chronic right ear hearing loss is 
granted.  


REMAND

The Veteran asserts that he sustained chronic left ear 
hearing loss disability, low back, right shoulder, bilateral 
knee, and hypertensive disabilities during active service.  
In his February 2009 Appeal to the Board (VA Form 9), the 
Veteran advances that he was not afforded a VA examination 
for compensation purposes.  

In reviewing the Veteran's service treatment records, the 
Board notes that he was seen for his complaints of low back, 
right rotator cuff, and right knee complaints.  A May 1985 
treatment record states that the Veteran exhibited a blood 
pressure reading of 148/100.  The report of his September 
1999 physical examination for service separation states the 
Veteran complained of possible hearing loss secondary to 
inservice noise exposure, chronic low back pain, right 
rotator cuff problems, and a recent weight gain.  On 
examination, the Veteran exhibited a blood pressure reading 
of 142/89, chronic low back pain, and right rotator cuff 
weakness.  

The Veteran unfortunately failed to report for a scheduled 
March 2008 VA examination for compensation purposes.  
However, the Board observes that the Veteran's February 2009 
Appeal to the Board (VA Form 9) may be reasonably construed 
as conveying that the Veteran would appear for a rescheduled 
VA examination for compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
left ear hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no left ear 
hearing loss disability for VA purposes 
is identified, the examiner should 
expressly state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left ear hearing loss disability 
had its onset during active service; is 
etiology related to the Veteran's 
inservice noise exposure; otherwise 
originated during active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
right ear hearing loss disability.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
low back disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic low back disorder had its onset 
during active service; is etiology 
related to the Veteran's inservice low 
back pain; and/or otherwise originated 
during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

3.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
right shoulder disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right shoulder disorder had its 
onset during active service; is etiology 
related to the Veteran's inservice right 
rotator cuff complaints and weakness; 
and/or otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
bilateral knee disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disorder had its onset 
during active service; is etiology 
related to the Veteran's inservice right 
knee complaints; and/or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

5.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic 
hypertension.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic hypertension had its onset during 
active service; is etiology related to 
his inservice elevated blood pressure 
readings; and/or otherwise originated 
during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

6.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic left ear hearing loss disability, 
a chronic low back disorder to include 
low back strain, a chronic right shoulder 
disorder, a chronic bilateral knee 
disorder, and chronic hypertension.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


